United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 2, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-20810
                         Summary Calendar



FLOYD THOMAS ROGERS, SR., and as next of kin, minors Rebekah
Kwanita Rogers, Jonah Jarrad Rogers, and Joelle Jamal Jamal
Rogers; DYKEBA LECOLE ROGERS, and as next of kin, minors Rebekah
Kwanita Rogers, Jonah Jarrad Rogers, and Joelle Jamal Jamal
Rogers,

                                    Plaintiffs-Appellants,

versus

METROPOLITAN TRANSIT AUTHORITY; FIRST TRANSIT, INC.; MICHAEL
JOSEPH, Safety Supervisor; AUTURO JACKSON, Manager of Metrolift
Services; MARY ANN DENDOR, ADA Coordinator,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-2865
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Floyd Thomas Rogers and his wife, Dykeba Lecole Rogers,

filed the instant suit on behalf of themselves and their three

minor children to seek redress for their alleged personal

injuries as well as purported violations of their civil and

constitutional rights.   The district court dismissed the suit for


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20810
                                 -2-

want of prosecution and denied their request to proceed in forma

pauperis (IFP) on appeal.   The appellants now move this court for

authorization to proceed IFP on appeal.

     The motion for authorization to proceed IFP is GRANTED.

See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); Carson v.

Polley, 689 F.2d 562, 586 (5th Cir. 1982).    Nevertheless, the

appellants have not shown that the district court abused its

discretion in dismissing their suit for want of prosecution.      See

Liteky v. United States, 510 U.S. 540, 554-55 (1994); Matassarin

v. Lynch, 174 F.3d 549, 571 (5th Cir. 1999).    Consequently, the

judgment of the district court is AFFIRMED.